IN THE
                           TENTH COURT OF APPEALS



                                 No. 10-19-00459-CV

                         IN RE JPG WACO HERITAGE, LLC


                                Original Proceeding



                           MEMORANDUM OPINION


      JPG Waco Heritage LLC. filed a petition for writ of mandamus to order the trial

court to vacate its order compelling arbitration and to enter an order denying the motion

to compel arbitration.

      To be entitled to mandamus relief, a relator must demonstrate (1) the trial court

clearly abused its discretion; and (2) the relator has no adequate remedy by appeal. In re

Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Mid-Century Insurance

Company, 549 S.W.3d 730, 733 (Tex. App. —Waco 2017, orig. proceeding). In the context

of orders compelling arbitration, even if a petitioner can meet the first requirement,

mandamus is generally unavailable because it can rarely meet the second. In re Gulf
Exploration, LLC, 289 S.W.3d 836, 842 (Tex. 2009) (orig. proceeding). If a trial court

compels arbitration when the parties have not agreed to it, that error can unquestionably

be reviewed by final appeal. Id. Both federal and Texas statutes provide for vacating an

arbitration award by final appeal if the arbitrators exceeded their powers. Id. If appeal

is an adequate remedy for an order compelling arbitration, mandamus must be denied.

Id. Standing alone, delay and expense generally do not render a final appeal inadequate.

Id.

       Because JPG Waco Heritage, LLC has an adequate remedy by appeal, we deny the

petition for writ of mandamus.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed February 26, 2020
[OT06]




In re JPG Waco Heritage, LLC                                                       Page 2